DETAILED ACTION


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on July 26, 2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-137636 application as required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, MAEDA in view of Liu further in view of Shaeffer teaches a display driver, comprising: 
interface circuitry configured to receive first frame image data for a first frame image; 
image data processing circuitry comprising a buffer memory configured to store at least part of the first frame image data, the image data processing circuitry configured to supply, based on the at least part of the first frame image data stored in the buffer memory, first display data for a first display area of a plurality of display areas of a display panel, the display panel comprising a plurality of pixels having a zigzag pixel arrangement, wherein each pixel of the plurality of pixels comprises a set of subpixels of a first type, a second type, and a third type, and 
wherein, in the zigzag pixel arrangement, the plurality of pixels is horizontally arranged in straight rows and vertically arranged in zigzagging columns in the display panel, and 
drive circuitry configured to drive a subpixel of the first display area based on the first display data.
 in the context of claim 1 as a whole, the prior art does not teach “with a physical horizontal offset between adjacent subpixels of the first type within each of the zigzagging columns” Therefore, Claim 1 is allowable.
Claims 14 and 18 are allowable for the same reason as above.
 
Regarding Claim 8, MAEDA in view of Liu further in view of Shaeffer teaches a display driver, comprising:
interface circuitry configured to receive first frame image data for a first frame image, wherein the first image frame has a first horizontal resolution;
image data processing circuitry comprising a buffer memory configured to store at least part of the first frame image data, the image data processing circuitry configured to:
supply, based on the at least part of the first frame image data stored in the buffer memory, first display data for a first display area of a plurality of display
areas of a first display panel, the first display panel having a zigzag pixel arrangement, and
when the display driver is placed in an individual operation mode receive second frame image data for the second frame image, 
when the display driver is placed in the individual operation mode, store the entirety of the second frame image data received by the interface circuitry into the buffer
drive circuitry configured to:
drive a display element of the first display area based on the first display data, and when the display driver is placed in the individual operation mode, drive a second 
However in the context of claim 8 as a whole, the prior art does not teach “to display a second frame image of a second horizontal resolution of one-half of the first horizontal resolution of the first frame image.” Therefore, Claim 8 is allowable.
The corresponding dependent claims are therefore allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611